The discussion in S. v. Benton, 19 N.C. 196, of the point respecting the juror left little to be said on the rule in our law *Page 51 
on that subject; and it is only necessary to compare the present case with that to see that this judgment cannot be reversed on the first ground. The conclusions there arrived at are that an opinion fully made up and expressed is a good cause of principal challenge, as a matter of law, but that one imperfectly formed, or one merely hypothetical, that is, formed on the supposition that facts are as they have been represented, does not constitute cause of such a challenge, but "of challenge   (63) to the favor, which is to be allowed or disallowed, as the triers shall find the fact of favor or indifferency." When the record sets out simply the matter alleged as the cause of challenge, and a disallowance of the challenge, the truth of the matter so alleged is understood to be admitted, and the decision is assumed to be of the matter of law, substantially as on demurrer. That, of course, can be reviewed. But when upon evidence the fact of favor or indifferency is found, whether by triers or by the court in their stead, the finding cannot be reviewed, but is conclusive. Those are the general doctrines of that case. The particular circumstances of it were that a juror was challenged by the prisoner because he had formed and expressed an opinion, though he said further that his opinion was not so fixed as to influence him in making up a verdict, but that he could pass impartially on the case after hearing the evidence; and thereupon the record stated merely that the court overruled the challenge and put the prisoner to his peremptory challenge. Upon that record the court held that if it had appeared that the opinion which the juror had formed was adverse to the prisoner it would have been a good ground of principal challenge, notwithstanding the subsequent qualifications with which the juror described his opinion. But that was owing to the state in which the record placed the case. It did not appear from what source the juror drew his opinion — whether from personal knowledge, or from his presence at an examination of witnesses respecting it, or from the relation of one who was present at it, or from newspapers or other medium of common fame. But even under those circumstances the court considered that, in point of fact, there was room for doubt whether the juror had any fixed opinion or bias, especially as it is common experience that persons seek to be excused from serving as jurors upon the ground of an opinion, when in truth they have none that is fixed. And the court said   (64) that if it were so, then there would be but a cause of challenge to the favor; and the judge, on becoming satisfied that what the person called an opinion was not such in legal meaning, and had left no unfavorable bias upon the mind, would be perfectly correct in overruling the challenge. The difficulty, however, in that case was that, though we might much suspect that to be the fact, as to the opinion or degree of bias, this Court could not judicially act on it because we were bound *Page 52 
down by the record, and that described the opinion "as one formed and expressed," and without further explanation we must understand it to be fully formed and gravely expressed. We could not regard the subsequent explanation of the juror, because it was not inconsistent with that understanding, as many persons cannot divest themselves of settled opinions, and some even are so weak as to continue under the influence of impressions or opinions — if they may be so called — founded on rumor alone, and notwithstanding subsequent evidence to the contrary; and, at all events, as the indifferency was not found in the Superior Court, this Court could not assume it, but ought, if there were any doubt of it upon the whole record, to presume the fact most favorably to the prisoner, and understand the judgment to have been that the alleged cause was insufficient in point of law.
In the present case, however, the court expressly finds the fact "that the juror is indifferent," and upon that finding proceeds to overrule the challenge. The indifferency of the person at the time of the trial being admitted or established, we think it cannot be seriously doubted that, notwithstanding his previous impressions against the prisoner, he was a competent juror. The challenge could not be allowed, after that finding of the fact, unless it be the judgment of the law that the human mind is so constituted that after entertaining from rumor an (65)  opinion of the guilt of an accused person, it cannot deliberately investigate that question upon evidence, and impartially decide according to it when legally given, or determine upon a defect of proof. We think there is no such rule of law, and that there ought not to be such a rule. Rumor is so proverbially false, it would seem, that no man with sense enough to sit on a jury in any case could found upon it an opinion affecting the person or property of another that would stand one moment in opposition to evidence given on oath in a court of justice, or on which he could pass the judgment of the law without evidence duly given. Little credit is due to rumor upon any subject; and persons conversant with judicial inquiries and discussions know by experience that perhaps less is to be allowed to it respecting controversies sub judice than anything else almost. Gentlemen of the bar are aware that they can seldom rely even upon the relation of their clients for the facts of their own cases as they are to appear to be on the trial from the evidence; and they seldom undertake to judge the result until the proofs be closed. Such persons, therefore, find it difficult to conceive now the mind of an upright man can from such a source as rumor derive an impression that can properly be called an opinion that one is or is not guilty. But we suppose there are persons of minds too weak to distinguish the just grounds of decision, who might not be able to divert their attention from the rumor and direct it to the evidence, *Page 53 
or with minds greedy of evil reports, and inclined to yield them credence, and obstinate in retaining and defending impressions from them; and when a person is tendered as a juror who, upon evidence of himself or others, is found to possess such a mind and such a disposition towards a party, it is a just exception to him. But, on the other hand, evidence that a juror had upon rumor formed an opinion and expressed it does not conclusively establish that it is really an opinion that would hinder an earnest investigation of the truth of the case and an honest determination of it, in other words, a fair trial — such a trial  (66) as the juror would give if he had never heard the rumor. Such an opinion would seem in its nature to be hypothetical — one founded on the supposition that the facts are according to the rumor. But admit it to be otherwise, and that, nothing else appearing, the forming and expressing an opinion upon the ground of rumor alone is, prima facie, evidence that the juror is not indifferent; yet when the party calls the challenged person as the witness to prove his state of mind and feelings towards him, and, after stating honestly what they had been, he proceeds further to depose that he had only heard an account of a part of the case, and that, notwithstanding his former opinion, his mind was then in a state to do impartial justice between the State and the prisoner, according to the evidence, that is clearly evidence on which there may be a finding ofthe fact that the person tendered was indifferent. Something might depend on the impression made on the triers by the appearance and examination of the person, as to his intelligence, his habit of and capacity for investigating questions depending on evidence, the coolness of his temper, and general impartiality and cancer. But, certainly, for ordinary cases, the evidence here given was sufficient to justify triers or the court in finding this person "to be indifferent," and that he would "well and truly
try the issue joined." And it cannot be that there is any rule of law concluding the triers or judge from finding as the fact what so obviously ought to be, and so probably was, the fact. It having been found in this case upon the prisoner's own evidence, it is conclusive; and there cannot be a venire de novo on that.
It also seems to the Court that the prisoner can take no benefit from his other exception. His Honor did not express an opinion upon any fact in controversy; but merely applied a rule of law to an admitted fact. It was not disputed that the witnesses were the mother and sister of the prisoner; and the court, therefore, did not err in so considering   (67) them. Nor was there error in telling the jury that their relation to the prisoner affected their credit. That is a proposition of reason and law. The law takes notice that some relations are so close that persons standing in them, though they might tell the truth, cannot be trusted in general; and, therefore, it excludes them altogether. That *Page 54 
rule does not, indeed, embrace parents and children, or brethren. Yet all writers upon evidence say that, though it does not make them incompetent, it goes to their credit, because we know that such relations create a strong bias, and that it is an infirmity of human nature sometimes, in instances of great peril to one of the parties, to yield to the bias produced by the depth of sympathy and identity of interests between persons so closely connected. How far these witnesses adhered to their integrity, or were drawn aside by the ties of nature between them and the prisoner, in other words, the degree in which the relation actually affected their veracity, was a question for the jury; and his Honor left it to them explicitly. It was proper to let them know that they might legally take the relation into their consideration in estimating the credit to be given to their testimony; and there was nothing improper in stating, also, the reason on which the rule of law rests.
The opinion of the Court is that there was
PER CURIAM.                                   No error.
Cited: S. v. Nash, 30 N.C. 37; S. v. Dove, 32 N.C. 472; S. v. Nat,57 N.C. 117; S. v. Collins, 70 N.C. 243; Flynt v. Bodenhamer, 80 N.C. 207;S. v. Boon, 82 N.C. 648; S. v. Jenkins, 85 N.C. 546; Buxly v.Buxton, 92 N.C. 484; S. v. Green, 95 N.C. 613; S. v. De Graff, 113 N.C. 691;S. v. Bohanon, 142 N.C. 697.
(68)